  Case 1:21-cv-00216-TCS-JCG-MMB Document 21                     Filed 06/30/21      Page 1 of 2




                UNITED STATES COURT OF INTERNATIONAL TRADE

Before:           Hon. Jennifer Choe-Groves, Hon. M. Miller Baker, Hon. Timothy C. Stanceu
---------------------------------------------------------------X
                                                               :
HILTI, INC.,                                                   :
                                                               :
                                    Plaintiff,                 :
                                                               :
                                                               :
                  v.                                           :
THE UNITED STATES;                                             :
JOSEPH R. BIDEN, JR., in his official capacity as :
PRESIDENT OF THE UNITED STATES;                                : Court No. 21-00216-JCG-MMB-TCS
UNITED STATES CUSTOMS AND BORDER                               :
PROTECTION; TROY MILLER in his official                        : PUBLIC VERSION
capacity as SENIOR OFFICIAL PERFORMING                         :
THE DUTIES OF THE COMMISSIONER OF U.S. :
CUSTOMS AND BORDER PROTECTION;                                 :
UNITED STATES DEPARTMENT OF                                    :
COMMERCE; and GINA RAIMONDO in her                             :
official capacity as SECRETARY OF COMMERCE:
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

                                              ORDER

       Upon consideration of the Consent Motion to Enjoin Liquidation of Unliquidated Entries

Subject to Proclamation 9980 filed by Hilti, Inc. and upon consideration of all other papers and

proceedings herein, it is hereby ORDERED:

       That, by consent of the parties, the following order is ENTERED:

       ORDERED that United States Customs and Border Protection is enjoined from

liquidating entries that remain unliquidated as of the date of this order and that were filed on or

after 12:01 am, February 8, 2020, by Hilti, Inc, (Importer Number [_____]) of articles that are

subject to duty deposits pursuant to Proclamation 9980 published at 85 Fed. Reg. 5281 (January

29, 2020);

                                                  1
Case 1:21-cv-00216-TCS-JCG-MMB Document 21   Filed 06/30/21   Page 2 of 2
